Name: 79/1069/EEC: Decision of the European Parliament of 16 November 1979 on the discharge to be granted to the Commission of the European Communities in respect of the implementation of the activities of the Fourth European Development Fund for the 1977 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-12-27

 Avis juridique important|31979D106979/1069/EEC: Decision of the European Parliament of 16 November 1979 on the discharge to be granted to the Commission of the European Communities in respect of the implementation of the activities of the Fourth European Development Fund for the 1977 financial year Official Journal L 331 , 27/12/1979 P. 0003 - 0007++++ ( 1 ) COM ( 79 ) 49 FINAL . DECISION OF THE EUROPEAN PARLIAMENT OF 16 NOVEMBER 1979 ON THE DISCHARGE TO BE GRANTED TO THE COMMISSION OF THE EUROPEAN COMMUNITIES IN RESPECT OF THE IMPLEMENTATION OF THE ACTIVITIES OF THE FOURTH EUROPEAN DEVELOPMENT FUND FOR THE 1977 FINANCIAL YEAR ( 79/1069/EEC ) THE EUROPEAN PARLIAMENT , _ HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , _ HAVING REGARD TO THE ACP-EEC CONVENTION OF LOME , _ HAVING REGARD TO THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID , _ HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNT , THE BALANCE SHEET AND THE REPORT ON THE ACTIVITIES OF THE FOURTH EUROPEAN DEVELOPMENT FUND ( 1 ) ADOPTED ON 31 DECEMBER 1977 , _ HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS ON THE ACCOUNTS FOR THE 1977 FINANCIAL YEAR AND THE ANSWERS OF THE INSTITUTIONS TO THE REPORT , _ HAVING REGARD TO THE RECOMMENDATION OF THE COUNCIL OF THE EUROPEAN COMMUNITIES ( DOC . 188/79 ) , _ HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL ( DOC . 1-463/79 ) , 1 . GRANTS A DISCHARGE TO THE COMMISSION IN RESPECT OF THE FOLLOWING AMOUNTS SHOWN IN THE REVENUE AND EXPENDITURE ACCOUNTS FOR THE 1977 FINANCIAL YEAR : _ REVENUE : AMOUNTING TO 319 546 526 * 24 EUROPEAN UNITS OF ACCOUNT , _ EXPENDITURE ( PAYMENTS ) : AMOUNTING TO 154 585 115 * 44 EUROPEAN UNITS OF ACCOUNT . 2 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , TO FORWARD IT TO THE OTHER INSTITUTIONS AND TO ARRANGE FOR ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT STRASBOURG , 16 NOVEMBER 1979 . THE SECRETARY-GENERAL H.-J . OPITZ THE PRESIDENT SIMONE VEIL